Title: To George Washington from Robert Dinwiddie, 22 January 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Janry 22d 1756

Your two Letters of the 13th and 14th I shall answer Paragraphically. The Expedition against the Shawnesse I hope will be attended with Success, as two Women who were taken Prisoners made their Escape mention their being in their Towns & did not hear of their Intention of moving.
You have done very right in ordering the Men to be train’d in the Indian Method of fighting but I can give You no express Commands in regard to taking the Field but during Your absence order them to be employ’d in any Thing that may be necessary to keep them from Idleness. I approve of the Forts You have built, as it encourages the People to return to their Plantations, & will be a Protection to them.
I expect the Govr of Pensylvania will send me a Plan of Operations for next Year for my Approbation; & on Your return from General Shirley call on him & desire a Letter to me, I wrote him lately & cannot now write him, therefore Nothing can be determin’d on till Your return. I agree with You, we cannot expect Horses, Waggons &ca till the old Score is paid: I wrote pressingly to Genl Shirley on that Head, but as yet no Answer; if he shou’d give his Orders there is Money here sufficient to pay them all, but as yet I am not furnish’d with their Demds which they shou’d choose a proper Person to sollicit their Affair for them.
I enclose You a Commission for calling a General Court Martial, drawn up by the Atto. Genl agreeable to the Act of Assembly, which You are to fill up the Blanks. As for Cloathing You shou’d apply to the Committee, for You know I can’t touch their Money; but I expected You woud have furnish’d me with an Accot of the Cloathing issued to the Men by You & Colo. Fairfax that was at Maj. Carlyle’s &ca that I may be paid for

them & I doubt not You make the proper Stoppages on this Acct—pray send me a particular Acct of the Cloathing.
I think Provisions for 1000 Men for one Year is sufficient; & You did well to turn out those Beeves not fit for Slaughter to grazing, which may be of great use next Summer. I agree to Your appointing Mr Dennis McCarty in the room of Mr Polson & I shall be glad the Vacancies that may happen be filled up from the Volunteers giving me previous Notice thereof for my Approbation.
I doubt not Capt. Hogg will comply with Your Orders to account for the Money he has received. Capt. Stewart’s purchasing his Horses &ca must also remain till You return. I am fully of Opinion, & hereby order Ensign DeKeiser be dismissed the Service, at same time I expect You will give Orders to discourage Gaming, as it viciates the Mind & occasions Excesses & Quarrels.
It was a great Neglect of Mr Prentis not to send You the Particulars ship’t in the Sloop, I have now ordered him to furnish You therewith.
Yours of the 13th gives me a good deal of Concern. It is very just that the Maryland & No. Carolina Forces shou’d furnish their own Provisions, or a particular Accot kept of the Supplies given them to make a proper Charge to Each Colony, tho’ Capt. Dagworthy very unjustly says they all have an equal right as its in the King’s Garrison, tho. purchas’d by this Colony—That Fort was built by His Majesty’s Money & this Country’s; & as a King’s Garison it is not to be esteem’d the Property of the Proprietor of Maryland; as His Majesty has an undoubted Right to build Forts in any of the Colonies, & I ordered it to be built by his Commands. Genl Braddock appointed Colo. Innes to be Governor, & when he left he directed Colo. Stephens to Command till his return; how Colo. Stephens came to give the command to Capt. Dagworthy I know not; but this Step is the Origin of the great Dispute subsisting; & I cannot help blaming Stephens for tamely giving up the Command given him by Colo. Innes, which he assured me when here was the Case.
As to his detaining our Provisions till he sees proper to deliver them is inconsistent with Reason & Justice; as we are at the Charge of a Commissary to take care of them, & the Fort I judg’d

the safest Place to keep them; which You must represent in the strongest Terms when You go to General Shirley—His Answer to my Letter was, that he left the Accomodation of that Affair to Govr Sharpe, which is what I cou’d not have expected, as I applied to him as Comdr In Chief of the Forces, & he knew the Attachment that Mr Sharpe had to Capt. Dagworthy, it was giving the Power out of his own Hands, & no Doubt the Govr press’d this Method of adjusting it, which I do not take kind of Mr Sharpe.
I agree to Your going to Genl Shirley; You may present the Memo[rial] from the Officers to him, which I have recommended: but I fear Success because His Majesty sends over Officers to the different Regiments to be rais’d; but You will know his Sentiments thereon—However I again repeat my desire to him to grant You & the two Field Officers Brevate Commissions to put an End to ⟨this unhappy⟩ Dispute; how far he may have Power to put Your Regiment on the Establishmt I know not—but I have earnestly applied for blank Commissions from Home, I wish I may succeed. You have my Letter to the General with a detail of the whole Affair; but You will be able to represent it more fully when You come to converse with him.
I cannot see Capt. Dagworthy can deduce any right on his former Comission from the King, as that was cancell’d by his receiving a Sum of Money in lieu of half Pay, & that he now Commands a very small Company of Provincials, himself & them paid by the Govermt of Maryland—His Majesty’s Commission takes place of any Governor’s Commission when the Regulars are join’d with the Provincials; but this is not the Case in this Dispute, which You must urge to the General.
I have lately wrote to all the Governors & now I have no Time, or have I any thing now to write them. Deliver my Letter to the General with Your own Hand, & I hope he will comply with my Request. In Your return see Govr Morris & make Yourself Master of what Plan that Gent. Proposes for the next Campaign, which will in some measure make me able to concert a proper Plan for our Forces. You know Dispatch is absolutely necessary. I wish You an agreeable Journey, & a safe return. I remain Sir Your most humble Servt

Robt Dinwiddie



P.S. I think it will be proper You do not divulge Your Intents. in yr Journey as You pass thro’ the different Governmts.
P.S. You did very right to threaten the Officers for not compleatg their compas. agreeable to their Promise when Commission’d let them know I am greatly uneasy at their Deficiency on their Engagemts & now expect by Yr Return they will have each Company compleat.
The Skipper of the Sloop must be sent down Prisoner to be tried for the breach of trust & the Robbery he has committed in stealing some of the Goods sent up—apply to the Magistrate to send him to the Prison here under a proper Guard.
The followg is wt I wrote to Gl Shirley that You may be govern’d thereby in Yr Applicatn to him.

